UNITED STATES COURT OF APPEALS
                                FIFTH CIRCUIT

                              _________________

                                   No. 95-20623

                             (Summary Calendar)
                              _________________


             In The Matter Of:       JAMIE BYRNE CREECH,


                                       Debtor,




             JAMIE BYRNE CREECH,


                                       Appellant,


             versus


             SHEFFIELD CAPITAL CORP., assignee of                 the
             FEDERAL DEPOSIT INSURANCE CORPORATION,


                                       Appellee.



             Appeal from the United States District Court
                  For the Southern District of Texas

                                   July 17, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jamie     Byrne     Creech     appeals    the   district    court’s   order

affirming     the     bankruptcy     court’s     decision   to   deny   Creech’s


     *
            Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
objections and allow the FDIC’s claim against her Chapter 13

bankruptcy estate.       After carefully reviewing the record, we hold

that the bankruptcy court’s finding that the FDIC’s claim was

governed by the “Modification Agreement” was not clearly erroneous.

See   United   States     Abatement     Corp.    v.    Mobil       Exploration   and

Producing U.S., Inc., 79 F.3d 393, 397-98 (5th Cir. 1996) (holding

that, in    the   context    of     bankruptcy   appeals,      “we     perform   the

identical task as the district court, reviewing the bankruptcy

court’s findings of fact under the clearly erroneous standard”);

Border v. McDaniel, 70 F.3d 841, 842-43 (5th Cir. 1995) (holding

that in reviewing bankruptcy court’s findings of fact, “we must

defer to that court’s findings unless, after review of all the

evidence, we are left with a firm and definite conviction that the

bankruptcy court erred”).            We further hold that the bankruptcy

court did not err in finding that Creech had failed to present any

evidence to support her claim of usury.               See Thrift v. Hubbard, 44

F.3d 348, 359 (5th Cir. 1995) (setting forth elements of usury

claims and noting the Texas presumption against finding usury

absent clear evidence to the contrary).               Finally, we hold that the

bankruptcy court did not abuse its discretion in declining to admit

the   “Assignment    of     Note”    document    which       had    been   rendered

irrelevant to the case by the superseding Modification Agreement.

See Stephenson v. Salisbury, 967 F.2d 1069, 1074 (5th Cir. 1992)

(applying   abuse   of    discretion     analysis       to   bankruptcy    court’s

evidentiary rulings, and noting the “great latitude allowed in the

conduct of a bench trial”).


                                       -2-
For the foregoing reasons, we AFFIRM.




                          -3-